Citation Nr: 0922626	
Decision Date: 06/16/09    Archive Date: 06/23/09

DOCKET NO.  07-40 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Propriety of a reduction from 20 percent to 10 percent for 
residuals, lumbar spine strain with mild osteoarthritis and 
degenerative disc disease (low back disability).


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1998 to 
November 2002.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in Reno, Nevada, by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in November 2006 in which the evaluation for the low back 
disability was reduced from 20 to 10 percent effective 
February 1, 2007.
The issue for review is the propriety of the reduction of the 
evaluation for a low back disability from 20 percent to 10 
percent.  This is the issue the Veteran disagreed with in his 
July 2007 notice of disagreement and December 2007 
substantive appeal to the Board, despite the RO's 
recharacterization of the issue in its November 2007 
statement of the case (SOC) and January 2009 supplemental 
statement of the case (SSOC).  


FINDINGS OF FACT

1.  A 20 percent evaluation for a low back disability was in 
effect from March 3, 2004 to January 31, 2007; a period of 
less than five years.

2.  Following a July 2006 VA examination, in August 2006 the 
RO proposed reducing the appellant's disability rating for 
his low back disability from 20 percent to 10 percent.  

3.  The RO implemented the reduction from 20 percent to 10 
percent by rating decision in November 2006, effective 
February 1, 2007.

4.  The medical evidence of record at the time of the August 
2006 and November 2006 rating decisions did not persuasively 
demonstrate a sustained improvement in the Veteran's service-
connected low back disability.


CONCLUSION OF LAW

The reduction of the disability rating for the Veteran's 
service-connected low back disability below 20 percent was 
not proper, and the 20 percent disability rating is restored 
from February 1, 2007.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.105, 3.344, 4.1, 
4.13, 4.40, 4.45, 4.59, and 4.71a, Diagnostic Code (DC) 5243 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

The Veteran's claim for restoration of a 20 percent rating 
for his low back disability has been considered with respect 
to VA's duties to notify and assist.  Given the favorable 
outcome noted above, no conceivable prejudice to the Veteran 
could result from this adjudication.  See, Bernard v. Brown, 
4 Vet. App. 384. 393 (1993).

Analysis

The low back disability, rated as 20 percent disabling, was 
reduced in a November 2006 rating decision to 10 percent 
disabling, effective from February 1, 2007.  A claim stemming 
from a rating reduction action is a claim as to whether the 
reduction was proper, not whether the Veteran is entitled to 
an increased rating.  See Dofflemyer v. Derwinski, 2 Vet.App. 
277, 279-80 (1992).

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  The Board attempts to determine the extent 
to which the Veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  Where there is a question as to which of two 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

Regulations provide that where the reduction in evaluation of 
a service-connected disability is considered warranted and 
the lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being made, 
rating action will be taken.  The reduction will be made 
effective the last day of the month in which a 60-day period 
from the date of notice to the payee expires.  The Veteran 
will be notified of the proposed reduction, that he has 60 
days to present evidence showing why the reduction should not 
be implemented, and that he may request a hearing.  38 C.F.R. 
§ 3.105(e).

In this case, a detailed analysis of the RO's compliance with 
the provisions of 38 C.F.R. § 3.105 is not required in 
rendering this decision.  The Board finds that the Veteran 
must prevail on this claim regardless of the RO's procedural 
compliance, because the medical evidence of record does not 
support the reduction.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

VA regulation 38 C.F.R. § 3.344 pertains to disabilities 
which are likely to improve and examination reports 
indicating improvement.  In Brown v. Brown, the United States 
Court of Appeals for Veterans Claims (Court) noted that this 
regulation applied to ratings which had been continued for 
long periods of time at the same level (five years or more).  
Brown v. Brown, 5 Vet.App. 413 (1993).  In the present case, 
the 20 percent rating was in effect from March 3, 2004, less 
than five years prior to the rating reduction.  Thus, various 
provisions of 38 C.F.R. § 3.344, pertaining to stabilization 
of disability ratings, do not apply; reexamination disclosing 
improvement will warrant a rating reduction.  38 C.F.R. § 
3.344(c). Nevertheless, the Court noted in Brown that there 
are several general VA regulations that apply to all rating 
reductions regardless of whether the rating has been in 
effect for five years or more.  Id. at 420-421.

Specifically, VA regulation 38 C.F.R. § 4.1 requires that 
each disability be viewed in relation to its history.  
Furthermore, VA regulation 38 C.F.R. § 4.13 provides that the 
rating agency should assure itself that there has been an 
actual change in the condition, for better or worse, and not 
merely a difference in the thoroughness of the examination or 
in use of descriptive terms.  Additionally, in any rating 
reduction case, not only must it be determined that an 
improvement in a disability has actually occurred, but that 
such improvement reflects improvement in ability to function 
under ordinary conditions of life and work.  Brown, 5 
Vet.App. at 420-21; see 38 C.F.R. §§ 4.2, 4.10.  A claim as 
to whether a rating reduction was proper must be resolved in 
the veteran's favor unless the Board concludes that a fair 
preponderance of evidence weighs against the claim.  Brown, 5 
Vet.App. at 421.

In rating a musculoskeletal disability, functional loss due 
to pain is a factor.  Other factors include less movement 
than normal, weakened movement, excess fatigability, pain on 
movement, and painful motion.  38 C.F.R. § 4.40, 4.45, and 
4.59.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).

The 20 percent rating for the Veteran's low back disability 
was assigned pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5243.  

Under Diagnostic Code 5243, intervertebral disc syndrome is 
rated under the General Rating Formula for Diseases and 
Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  38 C.F.R. § 4.71a.  

A back disability is to be evaluated under whichever method 
results in the higher evaluation, when all disabilities are 
combined, under 38 C.F.R. § 4.25, and the spine is to be 
evaluated with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.

The General Rating Formula for Diseases and Injuries of the 
Spine provides that a 10 percent disability rating is 
assigned for forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.  38 
C.F.R. § 4.71a.  
	
A 20 percent disability rating is assigned for forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

Note 2 provides that for VA compensation purposes, normal 
forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  Id.

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides a 10 percent disability 
rating for IVDS with incapacitating episodes having a total 
duration of at least one week but less than 2 weeks during 
the past 12 months, and a 20 percent disability rating for 
IVDS with incapacitating episodes having a total duration of 
at least 2 week but less than 4 weeks during the past 12 
months.  Id.

A VA examination was conducted in June 2004.  Physical 
examination revealed that the spine was within normal limits.  
Extremities are symmetrical, equal range of motion.  No 
deformities.  Posture and gait are intact.  Curvature of the 
spine is normal and symmetrical in appearance.  Range of 
motion of the spine was noted as forward flexion of 0 to 90 
degrees, extension of 0 to 30 degrees, left and right lateral 
flexion of 0 to 45 degrees, and left and right lateral 
rotation of 0 to 45 degrees.  The spine is not painful on 
motion.  During flare up or after repetitive motion the 
Veteran will have about 5 to 10 percent limitation of motion 
due to pain.  He had no muscle spasm, guarding or localized 
tenderness.  An impression of mild osteoarthritis, L5-S1 
facet and minimal L1-L2 and L2-L3 degenerative disc disease 
(DDD) was given.  

VA treatment records dated in September 2004 indicate that 
the Veteran reported pain and was given assessments of lumbar 
spine DDD and degenerative joint disease (DJD) and status 
post epidurals, no sign of relief.  

A January 2005 private medical procedure record notes that 
the Veteran had a lumbar epidural steroid injection and was 
given preoperative and postoperative diagnoses of lumbar DDD 
and lumbar disc bulging.  

A February 2006 private medical examination notes that the 
Veteran was given diagnoses of multi-level lumbar facet 
arthropathy, lumbar facet injury, and subtle annular tear L5-
S1.  It was noted that the Veteran demonstrated tenderness 
over the lumbar facet joints, and extension of 5 degrees 
produces pain.  

An April 2006 private medical examination notes diagnoses of 
multi-level lumbar facet arthropathy, lumbar facet injury, 
and subtle annular tear L5-S1.  A physical examination 
revealed tenderness over the lumbar facet joints.  On forward 
flexion the Veteran could touch his toes, extension of 5 
degrees produces the pain he normally experiences.  Lateral 
bend 15 degrees to the right and 20 degrees to the left.  

A VA examination was conducted in July 2006.  The Veteran 
reported pain.  Physical examination revealed that his spine 
had a normal curvature and posture and his gait was intact.  
Range of motion of the thoracolumbar spine was noted as 
forward flexion of 0 to 90 degrees, extension of 0 to 30 
degrees, left and right lateral flexion of 0 to 30 degrees, 
and left and right lateral rotation of 0 to 30 degrees.  The 
spine does not have pain on repetitive motion.  Repetitive 
range of motion was performed and the Veteran did not have 
loss of motion following repetitive motion.  It was noted 
that the Veteran has no abnormality of the musculature of the 
back.  A diagnosis of paralumbar muscle strain with DDD was 
given.  

A private July 2006 medical examination notes that the 
Veteran was given diagnoses of multi-level lumbar facet 
arthropathy, lumbar facet injury, and subtle annular tear L5-
S1.  A physical examination revealed that the Veteran had 
range of motion of the lumbar spine that was limited with 
discomfort, and moderate tenderness was elicited on palpation 
over the lumbosacral parapsinous muscles.  There was no 
obvious scoliosis or deformity, but there is loss of normal 
lordotic curvature.  

A December 2007 private treatment record notes that the 
Veteran had epidural steroid injections.  It was noted that 
the Veteran's range of motion of his lumbar spine is limited 
with discomfort.  Tenderness was elicited on palpitation over 
the lumbosacral paraspinous muscles.  

A VA examination was conducted in January 2009.  A physical 
examination was conducted and the Veteran walked without 
significant limp or list.  He has good posture, and no 
excessive lordotic curves of the lumbosacral spine region.  
Range of motion of the thoracolumbar spine was forward 
flexion of 0 to 85 degrees, extension 0 to 25 degrees, and 
right and left lateral flexion of 0 to 30 degrees.  On 
forward flexion the Veteran developed escalation of pain at 
60 degrees of forward flexion, which resolved on standing at 
20 degrees.  Repetitive movement of the thoracolumbar spine 
caused no additional loss of range of motion.  

The July 2006 VA examination reports provided the medical 
basis relied upon by the RO's eventual assignment of a 10 
percent rating.  In the August 2006 rating decision, the RO 
found that the Veteran's thoracolumbar spine had a full and 
pain-free range of motion.  In the Board's view, the RO's 
findings in these regards were reasonable and not entirely 
baseless.  However, a claim as to whether a rating reduction 
was proper must be resolved in the Veteran's favor unless the 
Board concludes that a fair preponderance of evidence weighs 
against the claim.  Brown, 5 Vet. App. at 421.

The July 2006 VA examination report and the private July 2006 
medical examination and January 2009 VA examination report 
present significantly different accounts of the Veteran's 
actual level of disability.  The July 2006 VA examination 
found that the Veteran's thoracolumbar spine had forward 
flexion of 0 to 90 degrees, which 38 C.F.R. § 4.71a, Note 2, 
indicates is the normal forward flexion of the thoracolumbar 
spine.  The private July 2006 medical examination notes that 
the Veteran's lumbar spine had limited range of motion with 
discomfort and the January 2009 VA examination notes that the 
Veteran's thoracolumbar spine developed pain during forward 
flexion at 60 degrees.  Under 38 C.F.R. § 4.71a, a 20 percent 
disability rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees.  The discrepancies between the medical 
evidence of record, particularly the July 2006 VA and private 
medical examinations fail to verify that there was sustained 
confirmed improvement in the Veteran's low back disability.  
The Board finds these reports reflect significantly different 
disability pictures, and thus do not combine to offer a 
persuasive indication of sustained improvement clearly 
warranting a rating reduction.  

It is not clear that sustained improvement in the Veteran's 
forward flexion was firmly established by a preponderance of 
the evidence, and further viewing this case in light of the 
subsequent January 2009 VA examination, which clearly 
indicates that a 20 percent rating under 38 C.F.R. § 4.71a is 
warranted, the Board is unable to find that the evidence 
against the Veteran presents a consistent preponderance of 
the evidence against his claim. 

The Board appreciates the potential concerns with using 
medical evidence from 2009 to evaluate the propriety of a 
rating reduction in 2006.  However, in this case, the Board 
has taken note of the 2009 findings as supportive of the 
Veteran's claim to the extent that they tend to show that any 
improvement in the clinical signs concerning the Veteran's 
back disability in 2006 did not become a clear sustained 
improvement by 2009.  

The Board is unable to find that the evidence has ever 
persuasively demonstrated a sustained improvement in the back 
disability which was rated 20 percent disabling, especially 
considering that subsequent evidence in 2009 does reveal 
objective evidence of pathology and observations of limited 
and painful range of motion which supports the Veteran's 
claim.

The Board finds that a fair preponderance of the evidence 
does not support the reduction and restoration of the 20 
percent disability rating is warranted from February 1, 2007.
ORDER

Restoration of a 20 percent rating, effective February 1, 
2007, for service-connected residuals, lumbar spine strain 
with mild osteoarthritis and degenerative disc disease (low 
back disability), is warranted.  The appeal is granted.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


